DETAILED ACTION
Amendment was filed on 11/12/2021.
Claims 1-30 are pending.
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The present invention is directed to bandwidth part full duplex communication techniques.  Each independent claim identifies the uniquely distinct features: regarding claim 1, receiving, by a base station serving a plurality of user equipments (UEs) over a component carrier bandwidth (CC BW), at least one reference signal from a first set of UEs of the plurality of UEs, wherein the reference signal is received while the base station is transmitting downlink traffic to a second set of UEs of the plurality of UEs over at least a part of the CC BW; determining, based at least in part on interference cancelation capabilities of the base station and the determined level of interference, at least one portion of the CC BW for full-duplex operations, in combination with other limitations in the claim.   
Each independent claim identifies the uniquely distinct features: regarding claim 10, generating, by the UE, the reference signal to be received by the base station while the base station is transmitting downlink traffic to at least one other UE of the plurality of UEs over at least a part of the CC BW; receiving, from the base station, downlink control information including an indication of at least one portion of the CC BW activated for full-duplex operations between the base station and the UE, in combination with other limitations in the claim.

The closest prior art, Intel (WO 2017/111905) disclose conventional receiver circuitry receiving from UEs a FD capability, a self-interference cancellation level, a DL channel metric, and an UL transmit power metric; a processor identifying a subset of the UEs based on the FD capability and determining, for each UE of the subset, whether to implement FD mode, based on the self-interference cancellation level, the quality metric, and the UL transmit power metric; and transmitter circuitry transmitting data to each of the one or more UEs, wherein the transmitter circuitry and the receiver circuitry communicate via the FD mode with each UE of the subset for which the processor determined to implement the FD mode, either singularly or in combination, fail to anticipate or render the above features obvious.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473